STONE, J.
The defendant was indicted under section 4202 of the Code of 1876, as amended December 3d, 1878. — Pamph. Acts, 1878-9, page 71. The only exception reserved was to the refusal of the court to allow the defendant to make certain proof. We think there was no error in this. The testimony offered proved nothing material. The substance of it was, that the seller was a practicing physician, and the family physician of the buyer; “that he [the buyer] obtained the liquor for the purpose of making- camphor; that he wanted it for that purpose; that the liquor was used by his family;” and “that the wife of the witness [the buyer] was at the time in delicate health, and this was known to defendant as such physician.” We suppose the purpose of this testimony was, to raise the inference that the liquor — a lialppint — was wanted for medicinal use, was so used, and that this was under the sanction and advice of the family physician, who himself made the sale. The statute contains no such exception; and if it did, the testimony would not tend to raise such inference. The testimony fails to affirm that the physician was informed of the use for which it was wanted, and therefore it could not be inferred he prescribed its use, or would have prescribed it, if he had known the purpose of the purchase. Nor does the testimony tend to show that the liquor was used in making camphor. That the liquor “ was used by the family,” does not conduce to show in what particular form it was used.
There is, however, a defect, in the present record, which forbids us to decide this case on the merits. The jury returned a verdict of guilty, but no judgment of the court was pronounced on that verdict. There is, consequently, no final judgment in the court below, which will authorize us to review the rulings. This omission can probably be remedied by judgment mmojpro twie.
Appeal dismissed.